IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,090



                            RUBEN GUTIERREZ, Appellant

                                              v.

                                THE STATE OF TEXAS

ON DIRECT APPEAL FROM THE COURT’S ORDER DENYING MOTION TO
   RECALL ORDER SETTING EXECUTION DATE AND WARRANT OF
           EXECUTION FILED IN CAUSE NO. 98-CR-1391-A
             IN THE 107 TH JUDICIAL DISTRICT COURT
                       CAMERON COUNTY

       Per curiam.

                                       OPINION

       This is a direct appeal of the trial court’s order denying appellant’s motion to recall

the order setting an execution date and warrant of execution filed in the 107 th Judicial

District Court of Cameron County, Cause No. 98-CR-1391-A styled The State of Texas

v. Ruben Gutierrez. Appellant has acknowledged that he cannot appeal this order and has

“withdraw[n] his notice of appeal related to this matter filed in the trial court September
                                                  Gutierrez – 2

19, 2019.” The appeal is, therefore, dismissed.

Do not publish
Delivered: October 11, 2019